      Case 2:18-cv-12472-CJB-JCW Document 8 Filed 04/04/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA



 ENTERGY NEW ORLEANS, LLC                                 CIVIL ACTION


 VERSUS                                                   NO: 18-12472


 THE HAWTHORN GROUP, L.C.                                 SECTION: “J”(2)


                                      ORDER

      Before the Court is a Joint Motion and Incorporated Memorandum to Stay

Proceedings (Rec. Doc. 7). The parties represent to the Court that they have entered

into an agreement in principle to resolve the case, but they require additional time to

memorialize the agreement, obtain the requisite signatures, and procure the

necessary funding. Accordingly,

      IT IS HEREBY ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED that proceedings in the above-captioned matter

are stayed for 45 days from the date of this Order.

      New Orleans, Louisiana, this 4th day of April, 2019.



                                            CARL J. BARBIER
                                            UNITED STATES DISTRICT JUDGE
